



TORCHMARK CORPORATION
RESTATED
DEFERRED COMPENSATION PLAN FOR
CIRECTORS, ADVISORY DIRECTORS, DIRECTORS EMERITUS
AND OFFICERS


ARTICLE I
ELIGIBILITY


Each Member of the Board of Directors of Torchmark Corporation (the “Company”),
and each advisory director, director emeritus or senior officer of the Company
(an “eligible Participant”), is eligible to participate in this Deferred
Compensation Plan (the “Plan”) by filing the election to participate described
in Section 2.2 hereof. Eligible Participants who elect to participate are
hereinafter collectively called “Participants” and singularly called “a
Participant”.
ARTICILE II
PARTICIPATION


2.1.    Prior to the beginning of any period for which compensation would
otherwise have been payable currently for services, an eligible Participant may
elect to participate in the Plan by directing that all or any part of such
compensation shall, until the election is terminated in accordance with Section
2.2, be credited to a memorandum deferred compensation account established with
respect to such Participant pursuant to Article III hereof.
2.2.    An election to participate in the Plan shall be in the form of a
document executed by the eligible Participant and filed with the Secretary of
the Company and shall continue until the Participant ceases to serve as a
director, advisory, director, director emeritus or officer, reaches his 72nd
birthday or terminates the election so made by written notice, whichever occurs
first. Such election shall state the commencement date for payment of amounts
deferred under the Plan and whether the payment of amounts due shall be made in
a lump sum or in installments and shall designate a beneficiary to receive
payment of an amount due at the death of the Participant. Any termination of
election shall become effective as of the date of the notice to terminate the
election or as of any later date specified in the notice to terminate. The
termination of the election shall be effective only with respect to compensation
and fees payable for services after the effective date of the termination.
2.3.    An eligible Participant who has filed a termination of election may
thereafter again file an election to participate for any period subsequent to
the filing of the new election.





--------------------------------------------------------------------------------





ARTICLE III
DEFERRED COMPENSATION ACCOUNTS


3.1.    The Company shall establish a memorandum bookkeeping account
(collectively the “deferred compensation account” and singularly, “a deferred
compensation account”) for each Participant hereunder. All amounts deferred
under this Plan shall be credited to the appropriate deferred compensation
accounts. Interest on the amounts accrued in the various deferred compensation
accounts will be credited at the end of each calendar quarter at the rate set
from time to time by the Company for all deferred amounts held pursuant to this
Plan on behalf of Participants. Notwithstanding the foregoing, in the event a
senior officer’s employment with the Company terminates for any reason other
than death, disability or retirement, effective on the date of termination of
employment, interest shall be credited to the amounts deferred by such
Participant at the rate equal to 75% of the rate credited to other Plan
Participants.
3.2.    Within a reasonable time after the end of each calendar year, the
Company shall report in writing to each Participant the amount held in his
account at the end of the year.
3.3.    The amounts credited to the deferred compensation accounts will not be
treated as earnings or other compensation, either when earned or when paid, for
the purpose of computing benefits payable under any other plan maintained by the
Company or any other arrangement of the Company for the benefit of its employees
unless explicitly included therein.


ARTICLE IV
DISTRIBUTION


4.1.    When a eligible Participant elects to participate in the Plan, he shall
also elect the date or dates the payment will commence and the method of
distribution of the amounts deferred under the Plan under including accumulated
interest thereon. A Participant may elect to receive such amounts in one payment
or in some other number of equal monthly installments (not exceeding 120).
(a) The first installment (or the single payment, if the Participant has so
elected) shall be paid on the first day of the calendar month (up to the month
immediately following his 72nd birthday) specified by the Participant in his
election, and subsequent installments hall be paid on the first day of each
succeeding month until the amount credited to such Participant’s account shall
have been paid.





--------------------------------------------------------------------------------





(b) If a Participant’s election does not specify a date for the commencement of
payments under this Plan, the first installment (or the single payment if the
Participant has so elected) shall be paid on the first day of the calendar month
immediately following the later of the month in which the Participant ceases to
be either a director, advisory director or senior officer of the Company or if a
director emeritus attains his 72nd birthday. Any subsequent installments shall
be paid on the first day of each succeeding month until the amount credited to
such account shall have been paid.
(c) Amounts held pending distribution pursuant to this Section shall continue to
accrue interest at the rate stated in Article III.
4.2.        This election with respect to the distribution of amounts deferred
under the Plan, including accrued interest, shall be contained in the document
referred to in Section 2.2 executed by the Participant and filed with the
Secretary of the Company.
4.3.        Notwithstanding an election pursuant to Section 4.1, the entire
balance of a Participant’s deferred account under this Plan, including interest,
shall be paid immediately to him in a single sum in the event the Participant
ceases to be a director, advisory director, director emeritus or officer of the
Company and becomes a proprietor, officer, partner, employee or otherwise
becomes affiliated with any business that is in competition with the Company or
an affiliated company, or becomes employed by any governmental agency having
jurisdiction over the activities of the Company or an affiliated company.
4.4.     If a Participant dies before full payment of all amounts credited to
his account, the balance of his account, including interest, shall be paid
promptly in a lump sum to the beneficiary designated by the Participant in the
document referred to in Section 2.2. If no such beneficiary is designated or if
the beneficiary does not survive the Participant, the payment shall be made to
the estate of the Participant.
ARTICILE V
EFFECT OF ADVERSE DETERMINATION


Notwithstanding any provision set forth herein, if the Internal Revenue Service
determines, for any reason, that all or any portion of the amounts credited
under this Plan is currently includible in the taxable income of





--------------------------------------------------------------------------------





any Participant, then the amounts so determined to be includible in income shall
be distributed in a lump sum to such Participant as soon as practicable.
ARTICILE VI
RESTRICTION ON ASSIGNMENT


The interest of a Participant hereunder may not be sold, transferred, assigned,
or encumbered in any manner, either voluntarily or involuntarily, and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber, or
charge the same shall be null and void; neither shall the benefits hereunder be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of any person to whom such benefits or funds are payable, nor shall they
be subject to garnishment, attachment, or other legal or equitable process nor
shall they be an asset in bankruptcy, except that no amount shall be payable
hereunder until and unless any and all amounts representing debts or other
obligations owed to the Company or any affiliate of the Company by the
Participant with respect to whom such amount would otherwise be payable shall
have been fully paid and satisfied.
ARTICILE VII
NATURE OF PLAN


The adoption of this Plan and the setting aside of any amounts by the Company
with which to discharge obligations hereunder shall not be deemed to create a
trust; legal and equitable title to any funds so set aside shall remain in the
Company, and no Participant hereunder shall have a security or other interest in
such funds. Any and all funds so set aside shall remain subject to the claims of
the general creditors of the Company, as the case may be, present and future,
and no payment shall be made under this Supplemental Thrift Plan unless the
Company is then solvent. This provision shall neither require nor prohibit the
setting aside of any funds.
ARTICLE VIII
CONTINUED EMPLOYMENT


Nothing set forth herein shall be construed as conferring upon any Participant
the right to continue in the employ of the Company in any capacity.
ARTICILE IX
MISCELLANEOUS


9.1.        The right of a Participant to any deferred fees and compensation,
and interest thereon, shall not be subject to assignment by the Participant.





--------------------------------------------------------------------------------





9.2.        The Company shall not reserve or otherwise set aside funds for the
payment of its obligations hereunder.
9.3.        Copies of the Plan and any and all agreements thereto shall be made
available at all reasonable times at the office of the Secretary of the Company
to all Participants.
9.4.        The Company has full power and authority to interpret, construe, and
administer this Plan. The Company’s interpretations and construction hereof, and
actions hereunder, including any determinations regarding the amount or
recipient of any payments will be binding and conclusive on all persons for all
purposes. The Company will not liable any person for any action taken or omitted
in connection with the interpretation and administration of this Plan unless
attributable to willful misconduct or lack of good faith.
9.5.        If a claim for benefits hereunder is denied either in whole or in
part, the Company will provide the claimant with written notice setting forth
the specific reasons for the denial. The Company will also afford a reasonable
opportunity to any such person for a full and fair review by the Company of the
decisions denying the claim.
9.6.        If the Company finds that any person who is entitled to any payment
hereunder is a minor or is unable to care for his or her affairs because of
disability or incompetency, payment of the account balance may be made to anyone
found by the Company to have incurred expenses on behalf of such person, or to
be otherwise entitled to such payment, in the manner and under the conditions
that the Company determines. Such payment will be a complete discharge of the
liabilities of the Company hereunder with respect to the amount so paid.
9.7.        The books and records of the Company will be controlling in the
event a question arises hereunder concerning the amount of compensation,
deferred amounts, or interest, the account balance, elections as to payment date
or the number of installments, the designation of a beneficiary, or any similar
matters.
9.8.        The Company may deduct or withhold from any payment to be made
hereunder any federal, state or local taxes required by law to be withheld or
the Company may require the participant or his or her beneficiary hereunder to
pay any amount, or the balance of any amount, required to be withheld.





--------------------------------------------------------------------------------





9.9.        If any provision of this Plan shall for any reason be invalid or
unenforceable, such provision shall be limited only to the extent necessary
under the circumstances to make it valid and enforceable. In any event, the
remaining provisions of the Plan will continue in full force and effect.
9.10.    The descriptive headings of the several Articles and sections set forth
herein are for convenience only and do not constitute a part of this Plan.
9.11.    The Board of Directors of the Company may modify, amend, or terminate
the Plan at any time. No modification, amendments, or termination of the Plan
shall adversely affect the rights of any Participant under an election
previously made by such Participant without the consent of such Participant.
9.12.    This Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns and each Participant and its heirs,
executors, administrators and legal representatives.
9.13.    This Plan, as amended and restated, does hereby supersede any and all
prior plans or arrangements of the Company dealing with the subject matter
hereof.





